COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-458-CV
 
 
DONALD
S. WINN                                                                APPELLANT
 
                           V.
 
RICHARD
BROWN                                                                APPELLEES
AND DEBBIE BROWN
 
                                               ----------
             FROM THE 158TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To
Dismiss.@  It is the court's opinion that
the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Costs of this appeal shall be taxed against party incurring same,
for  which let execution issue.
PER
CURIAM       
 
PANEL D: HOLMAN, GARDNER and
WALKER, JJ.
 
DELIVERED: May 4, 2006




 




[1]See Tex. R. App. P. 47.4.